IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48337

 RAYMOND A. ROLES,                              )
                                                )       Filed: August 30, 2021
        Petitioner-Appellant,                   )
                                                )       Melanie Gagnepain, Clerk
 v.                                             )
                                                )       THIS IS AN UNPUBLISHED
 STATE OF IDAHO,                                )       OPINION AND SHALL NOT
                                                )       BE CITED AS AUTHORITY
        Respondent.                             )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jonathan Medema, District Judge.

       Judgment summarily dismissing petition for post-conviction relief, affirmed.

       Raymond A. Roles, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Justin R. Porter, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Raymond A. Roles appeals from the district court’s judgment summarily dismissing his
petition for post-conviction relief as untimely. Roles alleges the district court erred because his
petition for post-conviction relief was timely and asserted valid claims of ineffective assistance of
trial and appellate counsel. Because Roles’ petition for post-conviction relief was untimely and
only asserted claims related to his underlying criminal conviction, the district court did not err.
Accordingly, the judgment summarily dismissing Roles’ petition for post-conviction relief is
affirmed.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In March 1990, a jury found Roles guilty of rape, first degree kidnapping, aggravated
assault, and forcible sexual penetration with a foreign object. State v. Roles, 122 Idaho 138, 139,
832 P.2d 311, 312 (Ct. App. 1992). The district court sentenced Roles to a unified term of life,

                                                    1
with fifteen years determinate, for each of the crimes of rape, kidnapping, and forcible sexual
penetration with a foreign object, and a determinate, five-year sentence for aggravated assault,
with the sentences to run concurrently. Id. at 140, 832 P.2d at 313. Roles appealed. This Court
affirmed the judgment of conviction and issued a remittitur on July 8, 1992.
       Sometime in 2019, 1 Roles filed a motion for credit for time served pursuant to Idaho
Criminal Rule 35 in his underlying criminal case, alleging error in the previous calculation of the
time he spent in custody prior to his judgment of conviction. The district court granted Roles’
motion and entered an order granting credit for time served based on the amended calculations.
       On May 20, 2020, Roles filed a petition for post-conviction relief alleging ineffective
assistance of trial counsel, ineffective assistance of appellate counsel, fundamental error, and
cumulative error in his underlying criminal proceeding. The State moved for summary judgment,
arguing that Roles’ petition for post-conviction did not comply with the pleading requirements of
Idaho Code §§ 19-4902, -4903. After a hearing, the district court found that Roles’ motion met
the applicable pleading requirements and denied the State’s motion for summary judgment.
       The district court subsequently filed a notice of its intent to dismiss Roles’ petition for post-
conviction relief as untimely. Specifically, the district court notified Roles’ that his petition was
untimely filed from the 1992 remittitur because the order granting Roles’ Rule 35 motion did not
constitute an amended judgment of conviction that would reinstate the statute of limitation for
filing a petition for post-conviction relief for claims arising from the original judgment of
conviction. After receiving a response from Roles, the district court entered an order dismissing
his petition for post-conviction relief for the reasons provided in its notice. Subsequently, the
district court entered a judgment dismissing Roles’ petition of post-conviction relief. Roles timely
appeals.
                                                  II.
                                   STANDARD OF REVIEW
       Our review of the district court’s construction and application of the limitation statute is a
matter of free review. Kriebel v. State, 148 Idaho 188, 190, 219 P.3d 1204, 1206 (Ct. App. 2009).
The statute of limitation for post-conviction actions provides that a petition for post-conviction
relief may be filed at any time within one year from the expiration of the time for appeal, from the

1
       Because Roles’ Idaho Criminal Rule 35 motion is not in the record, this Court cannot
confirm an exact filing date and adopts the district court’s statements regarding the filing date.

                                                  2
determination of appeal, or from the determination of a proceeding following an appeal, whichever
is later. I.C. § 19-4902(a). The appeal referenced in that section means the appeal in the underlying
criminal case. Gonzalez v. State, 139 Idaho 384, 385, 79 P.3d 743, 744 (Ct. App. 2003). The
failure to file a timely petition is a basis for dismissal of the petition. Kriebel, 148 Idaho at 190,
219 P.3d at 1206.
                                                 III.
                                            ANALYSIS
       On appeal, Roles argues his petition for post-conviction relief was timely because the
district court’s order granting his Rule 35 motion served as an amended judgment, thereby
reinstating the statute of limitation from which he could timely file a post-conviction action to
challenge his original judgment of conviction. Because he argues he can timely challenge his
original judgment of conviction and he established valid claims, Roles asserts that the district court
erred in dismissing his petition for post-conviction relief. In response, the State argues that the
district court did not err by dismissing Roles’ untimely petition for post-conviction relief.
       When this Court issued the remittitur in Roles’ direct appeal in 1992, I.C. § 19-4902
provided that an application for post-conviction relief may be filed within five years from “the
expiration of the time for appeal or from determination of an appeal or from the determination of
a proceeding following an appeal, whichever is later.” 1988 I.C. § 19-4902. The remittitur from
Roles’ appeal was issued on July 8, 1992. Therefore, under the law existing at the time, Roles had
until July 8, 1997, to initiate an action for post-conviction relief. However, in 1993, the Idaho
Legislature amended I.C. § 19-4902 to reduce the limitation period to one year. 1993 Sess. Laws,
ch. 265, p.898. This amendment took effect on July 1, 1993, I.C. § 67-510, and shortened the
statute of limitation for Roles’ claim to one year from the effective date of the amendment.
Chapman v. State, 128 Idaho 733, 734, 918 P.2d 602, 603 (Ct. App. 1996). When a statute of
limitation is reduced, a party whose right accrued before the effective date of the amendment “is
given the full time allowed for action according to the terms of the amended statute from and after
the effective date of the amended statute.” Id. (internal citations removed). Hence, the statute of
limitation for Roles’ post-conviction petition expired on July 1, 1994, one year after the effective
date of the 1993 amendment and more than fifteen years before Roles filed his petition for post-
conviction relief.



                                                  3
       However, Roles argues that the district court’s order granting his 2019 Rule 35 motion for
credit for time served constituted an amended judgment, reinstating the statute of limitation and
providing him another year from which to file a timely petition for post-conviction relief for claims
arising from his original judgment of conviction. This argument is unavailing. The district court
entered an order granting credit for time served, not an amended judgment of conviction in Roles’
criminal case. Accordingly, the order did not have any effect on the judgment of conviction and
did not renew the statute of limitation.
       Because Roles’ petition for post-conviction relief was filed more than fifteen years after
the statute of limitation expired, the claims are untimely and the district court did not err in
summarily dismissing the petition.
                                                   IV.
                                           CONCLUSION
       Roles’ claims for post-conviction relief were untimely. Accordingly, the district court did
not err in dismissing the petition as untimely and the judgment summarily dismissing Roles’
petition for post-conviction relief is affirmed.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                   4